Citation Nr: 1759398	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-24 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling, to include the issue of a rating in excess of 30 percent prior to October 2014.  

2.  Entitlement to a compensable initial disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1976.   

These matters come before the Board of Veterans Appeals' (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the June 2010 rating decision the RO continued the 30 percent disability rating for posttraumatic stress disorder and granted service connection for bilateral hearing loss, assigning a 0 percent disability rating, with an effective date of March 8, 2010.  During the pendency of this appeal, the RO, in a May 2015 rating decision, increased the disability rating for PTSD, granting 50 percent with an effective date of October 20, 2014.  The Veteran has not indicated satisfaction with this grant and is presumed to be seeking the maximum benefit.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise).  The Board therefore has characterized this appeal to encompass the staged increase.

The Veteran testified before the undersigned Veterans Law Judge in a February 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

The Veteran filed a claim for total disability rating based on individual unemployability (TDIU) in March 2012 based on his service connected disabilities, to include PTSD and submitted an additional VA Form 21-8940 in February 2015. In a deferred rating decision the RO acknowledged that a TDIU claim was filed on March 2012 and that it had not yet been adjudicated.  To date this has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Throughout the appeal period prior to February 10, 2017, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.  

2.  Since the February 10, 2017 hearing, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

3.  Throughout the period on appeal, the Veteran's bilateral hearing loss has been no worse than Level I in each ear.


CONCLUSIONS OF LAW

1.  The criteria for 50 percent disability rating for PTSD for the appeal period prior to February 10, 2017 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for a 70 percent disability rating for PTSD for the appeal period since February 10, 2017 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  See 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the Veteran's history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Post traumatic stress disorder

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, because much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Factual Background and Analysis

Post traumatic stress disorder

The Veteran contends that his PTSD symptomatology is more severe than contemplated by the disability ratings assigned.    

Based on the medical and lay evidence of record, the Board finds that during the appeal period prior to February 10, 2017, a 50 percent rating, but no higher is warranted and a 70 percent rating, but no higher, is warranted for the appeal period thereafter.  See 38 C.F.R. § 3.400(o)(2) (2017). 
 
During a private evaluation dated March 2010 the Veteran reported the following: hypervigilance, increased startle response, emotional numbness, unwanted intrusive thoughts, severe disturbed sleep with frequent nightmares, uncontrolled periods of tearfulness, increased interpersonal conflict, overwhelming guilt, severe to extreme depressive symptoms, continuous irritability, frequent angry outbursts, loss of joy in previous pleasurable activities, repeated unwanted disturbing thoughts, thoughts of death, and social withdrawal.  He was assigned a GAF score of 45.

During an April 2010 VA examination the Veteran reported the following :  irritability, difficulty sleeping, social isolation - moderate, constant and continuous, frequent waking and nightmares, and progressive memory loss since 2007.  He denied a history of violent behavior or suicide attempts.  

With respect to social life and work, he reported that his symptoms affect his total daily functioning resulting in him being unable to work or maintain close friends.  His parents are deceased, but he stated that his relationship with his mother was good and with his father it was distant.  He has six siblings and described their relationship as distant.  He reported being in a relationship, but stated they were no longer living together.  He stated he was unemployed and had not worked for four years, describing his inability to perform job duties because of his memory issues.  

Upon mental status examination the Veteran's orientation, communication, speech, and concentration was within normal limits, appearance, hygiene, behavior, and thought processes appropriate, affect, mood, abstract thinking, and judgment normal.  Homicidal ideation, suicidal ideation, panic attacks, and obsessive compulsive behavior were absent.  There was no report of delusions or hallucinations and none were observed.  No slowness of thought nor did the Veteran appear to be confused.  Memory impaired to a moderate degree, with the specific problem stated as retention of highly learned material, and forgetting to complete tasks.  

The examiner noted that the Veteran was capable of managing finances, had no difficulty performing activities of daily living, or difficulty with recreation or leisurely pursuits.  It was noted that he had difficulty establishing and maintaining effective work/school and social relationships based on his reports of being easily irritated, having difficulty functioning in social relationships, and being happier when isolated.  The examiner concluded that the Veteran was able to maintain effective family role functioning and assigned the Veteran a GAF score of 51. 

During a private evaluation dated March 2012 the Veteran reported the following: hypervigilance, increased startle response, emotional numbness, unwanted intrusive thoughts, severe disturbed sleep, loss of concentration, severe immediate and recent memory dysfunction, increased interpersonal conflict, feelings of guilt, severe to extreme depressive symptoms, continuous irritability, frequent angry outbursts, loss of joy in previous pleasurable activities, repeated unwanted disturbing thoughts, thoughts of death, and almost total social withdrawal.  He was assigned GAF score of 48.  

VA mental health notes dated from March 2013 to May 2013 show that the Veteran consistently reported irritability, hypervigilance, isolation/ avoidance, flashbacks, intrusive thoughts, and nightmares.  His wife reported that he is combative in his sleep.  He presented as neatly groomed, oriented to all three spheres, cooperative, speech coherent, relevant, and goal directed, anxious mood,  with insight and judgment good.  There was no evidence of suicidal ideation, homicidal ideation, hallucinations, delusions, or psychotic symptoms.  He reported last working six years ago and was laid off because he could not get the job done due to memory problems.  He reported still being in a long term relationship as he recently married his live in girlfriend of over 20 years.  He described his relationship as good.  He described his hobbies, reporting that enjoyed working on cars and riding all-terrain vehicles.  

In a March 2015 VA examination, the examiner concluded that the Veteran has occupational and social impairment with reduced reliability and productivity.  With respect to family and social ties, the Veteran reported having five siblings and described being close with several of them and distant with some.  He described his marriage as great.  He has been married three times and has two adult children and two adult step children, describing their relationship as close.  He reported his work history as working as a heavy equipment mechanic for 27 years prior to going on disability around 2003.  

He denied current participation in counseling, suicide attempts or psychiatric hospitalizations.  He reported being arrested for a drive by shooting two weeks prior, but then stated he is part of the neighborhood watch and that there are drug dealers that were harassing him.  The examiner noted that the details were unclear.

Symptoms listed to establish the current PTSD diagnosis were: recurrent intrusive thoughts and images of the traumatic events, avoidance of stimuli associated with the traumatic events, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, problems with concentration, and sleep disturbance.  The examiner concluded that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

A March 2015 VA mental health note indicated the Veteran's mood was within normal limits, and his affect consistent with mood.  Upon mental status the Veteran was noted to be appropriately groomed, oriented in all three spheres, memory, concentration and attention all unimpaired, speech coherent, normal rate and rhythm, affect appropriate, and mood euthymic.  There was no impairment of thought process, delusions, hallucinations, suicidal ideation or homicidal ideation.  
 
With respect to his family and social life, the Veteran confirmed that he has been married three times, but reported that his first two marriages lasted five years, with each ending in the death of his spouses.  He reported marrying his long time girlfriend of over 20 years three years prior.  He reported using alcohol to deal with the irritation he has towards his wife, stating "she annoys me."  He has two biological children and two step children.  He reported being a mechanic until he "retired."  He described his pastimes as skydiving and riding all-terrain vehicles, and that he "putters and tinkers."  He denied religious affiliation but stated "I read the Bible." He endorsed significant anxiety, noting he has "white coat syndrome" stating it is difficult for him to be at VA.  

An April 2015 VA mental health note describes the Veteran's mood as within normal limits, and affect consistent with mood.  There was no evidence of suicidal ideation, homicidal ideation, or thought disorder.  The examiner noted that the Veteran was quiet, but attentive throughout the group.  The Veteran shared that he enjoys being in the group.  	

During the February 2017 hearing the Veteran testified that his 28 year relationship ended, divorcing six months prior.  He indicated that his PTSD contributed to the divorce, stating that his anger, irritability and being awake all night and sleeping during the day were some of the big problems.  He testified  that he has six surveillance cameras in his home and that he stays up, every night, watching the cameras and it impacts his ability to sleep.  

He testified that from the age of 17 to 55 he had been consistently employed as a mechanic.  He stated that at age 55 he was fired from 14 jobs because he would forget the tasks ahead of him and not recall that he had taken apart a carburetor.   He stated that he has been on social security disability since 2006 for PTSD.  

The Veteran testified that he only has one friend, a friendship that he has had for the last 11 years.  The Veteran's representative indicated that the Veteran is not social and does not like being in group settings.  

The Veteran testified that he does have suicidal ideation, as he has thought about rowing out in a boat, putting an anchor on and throwing the anchor over to drown himself.  He stated that he had no interest in sharing this information with a doctor.

With respect to hygiene, he testified that he showers once a week.  He first described a typical day stating that he will work on cars and then then later testified that he does not have the money to work on cars then later still testified he has no motivation to work on cars.

The Veteran's representative requested a new VA examination if the Board's decision was not favorable.  In making this request the Veteran's representative noted that it has been over two years since the last VA examination.  However, the Veteran is not contending that the symptoms have worsened since the last VA examination in March 2015, and the passage of time alone is not sufficient to warrant a VA medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that a new VA examination is not required to make a decision.  

Upon review of the evidence, the Board finds that a 50 percent rating is warranted for the appeal period prior to February 10, 2017 and that a 70 percent rating is warranted thereafter.  

During the appeal period prior to February 10, 2017 the Veteran's PTSD was manifested by symptoms of flashbacks, nightmares,  intrusive thoughts, social isolation, sleep impairment, irritability, hypervigilance, and impaired memory, all resulting in occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas.  

Based on the evidence of record described above, the Board finds that during the appeal period prior to February 10, 2017 the Veteran's PTSD symptoms result in occupational and social impairment, with reduced reliability and productivity, due to such symptoms as: difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) and difficulty in establishing and maintaining effective work and social relationships.  His symptoms during this period are consistent with a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A rating in excess of 50 percent prior to February 2017 is not warranted as it is observed the record does not show symptoms such as suicidal ideation, or obsessional rituals with interfere with routine activities, or any of similar severity.   As such, the Board finds that a 70 percent disability rating is not warranted at any time during the appeal period prior to February 10, 2017.  38 C.F.R. §4.130, Diagnostic Code 9411.  

The evidence shows that the Veteran consistently exhibited symptoms of flashbacks, nightmares, intrusive thoughts, social isolation, sleep impairment, irritability, hypervigilance, and impaired memory.  However, the record shows that the Veteran's hygiene was consistently stated as good, well groomed; his thought process as appropriate; his communication, speech, concentration as within normal limits and oriented to all spheres.  Two records indicate the Veteran reported thoughts of death.  These records do not provide any additional information surrounding these reported thoughts and make no mention of suicidal or homicidal ideation.  In addition, during this appeal period he married his longtime girlfriend and described his relationship as good and his marriage as great.  He has two adult children and two stepchildren.  He has five siblings, and described having a close relationship with some of them.  He described the relationship he had with his mother before she passed as good.

His work history showed he was steadily employed for 27 years.  During this appeal period he went from not enjoying once pleasurable activities to reporting that he found enjoyment working on cars and riding all-terrain vehicles.  

Although the Veteran did present with two records reporting thoughts of death, those records only illustrated reported symptoms and showed no indication that the Veteran had suicidal or homicidal ideation.   

None of his VA examinations or private or VA treatment records dated prior to February 10, 2017 showed symptoms consistent with occupational and social impairment, with deficiencies in most areas.  The April 2010 VA examiner noted that the Veteran had difficulty establishing and maintaining effective work/school and social relationships, but that he was able to maintain effective family role functioning with no difficulty with recreation or leisurely pursuits.  The March 2015 VA examiner concluded that the Veteran has occupational and social impairment with reduced reliability and productivity.  These VA examinations reflect symptoms that more nearly approximate those associated with a 50 percent rating.  

The Board also has considered the GAF scores assigned during the relevant appeal period.  The GAF scores assigned to the Veteran's psychological profile of record, during the appeal period prior to February 10, 2017 are 45, 48, and 51. GAF scores between 41 and 50 represent serious symptoms and scores between 51 and 60 represent moderate symptoms.  Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period are consistent with a 50 percent disability rating.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran as well as the legal argument made in the Statement of Representative in Appeals Case submitted in June 2015.  The Board understands his belief that his symptoms warrant a disability rating in excess of 50 percent.  However, the Board finds that the VA examinations and treatment records outweigh the Veteran's contention.  

Upon review of the evidence, the Board finds that a 70 percent rating is warranted as of February 10, 2017, but a disability rating in excess of 70 percent is not warranted.  At the February 10, 2017 hearing, the Veteran reported suicidal ideation and obsessional rituals, consistent with a 70 percent rating.  

During this hearing he provided testimony indicating that his romantic relationship of over 28 years ended six months prior, that he constantly watches the six surveillance cameras he has set up in his home so much so that it interferes with his sleep, and that he has thought about ending his life.  

Based on this testimony, the Board finds that as of February 10, 2017 the Veteran's PTSD symptoms result in occupational and social impairment, with deficiencies in most areas due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, and the inability to establish and maintain effective relationships.  His symptoms since the hearing are consistent with a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met at any point during the appeal period.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  No other symptoms of similar severity are shown.  As such, the Board finds that a 100 percent schedular disability rating is not warranted at any time during the relevant appeal period.  38 C.F.R. §4.130, Diagnostic Code 9411.  

Hearing Loss

The Veteran contends that the severity of his bilateral hearing loss warrants a compensable disability rating.  During the February 2017 hearing, the Veteran testified that he had trouble hearing in background noise and was having trouble hearing his representative during the hearing.

The Board notes that at the February 2017 hearing the Veteran's representative stated that during the most recent VA audiological examination, the examination was stopped twice to adjust the volume on the Veteran's hearing aids to get an audible response.  As the Veteran's representative immediately prior to that statement confirmed that earphones placed over the Veteran's ears were used to conduct the examination and that under C.F.R. § 4.85 the examinations are conducted without hearing aids, the Board concludes that the Veteran's representative misspoke and that hearing aids were not used in the VA examination.  

The Veteran's representative requested a new VA examination if the Board's decision was not favorable.  It is unclear as to whether this request was in relation to the Veteran's hearing loss, but the Veteran's representative noted that it has been over two years since the last VA examination.  However, the Veteran's representative is not contending that the Veteran's symptoms have worsened since the last VA examination in March 2015, and the passage of time alone is not sufficient to warrant a VA medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that a new VA examination is not required to make a decision.  

In this case, the Board finds that the preponderance of the evidence weighs against assignment of a compensable disability rating for either ear.  The Board finds that the adequate audiograms of record warrant only a noncompensable evaluation for each ear. 

A March 2010 VA audiological evaluation revealed the following pure tone thresholds:

HERTZ
1000
2000
3000
4000
RIGHT
20
20
25
70
LEFT
20
20
30
75

Maryland CNC Word List revealed speech recognition ability of 100 percent bilaterally.

Applying these values to Table VI, the result is Level I for the right ear and Level I for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patterns of hearing impairment apply.  See 38 C.F.R. § 4.86.  Additionally, the examiner is listed as an audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.

A March 2015 VA audiological evaluation revealed the following pure tone thresholds:

HERTZ
1000
2000
3000
4000
RIGHT
20
30
40
85
LEFT
30
25
55
90

Maryland CNC Word List revealed speech recognition ability of 98 percent bilaterally.

Applying these values to Table VI, the result is Level I for the right ear and Level I for the left ear, which combine to a noncompensable rating.  See 38 C.F.R. § 4.85, Table VI, Table VII.  No exceptional patterns of hearing impairment apply.  See 38 C.F.R. § 4.86.  Additionally, the examiner is listed as an audiologist, as required for rating purposes.  See 38 C.F.R. § 4.85(a).  As such, this audiogram is adequate for VA purposes and holds probative value.  Id.  Accordingly, a compensable rating for hearing loss in either ear is not warranted based on these audiological findings.

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current rating.  However, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record indicates that the Veteran's bilateral ear hearing loss does not rise to the level of a compensable rating.  See 38 C.F.R. § 4.85.  Further, the benefit of the doubt rule does not apply because the evidence is not in equipoise.  See 38 C.F.R. § 3.102.  As such, a compensable rating is not warranted and the claim must be denied.


ORDER

Subject to the law and regulations governing the payment of monetary benefits entitlement to a 50 percent rating for PTSD for the entire appeal period prior to February 10, 2017, is granted.  

Subject to the law and regulations governing the payment of monetary benefits entitlement to a 70 percent rating from February 10, 2017, for PTSD is granted.  

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


